NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given via an exchange of voicemails between Assistant Examiner Ross J. Christie and Attorney Katherine Scholz (Reg. No. 73,341) on July 18, 2022 and August 10, 2022, respectively.

The application has been amended as follows: 

	IN THE CLAIMS:

	Please amend independent claims 1, 27 and 52.

	1. (Currently Amended) A partially shaped abrasive particle comprising:
a precisely shaped portion, wherein the shaped portion has a polygonal shape, and wherein the shaped portion comprises a tetrahedron and wherein the shaped portion comprises -95% of the particle;
an irregular portion; and
wherein the irregular portion is coupled to a base of the shaped portion, forming the partially shaped abrasive particle.

27. (Currently Amended) An abrasive article comprising:
a backing;
a plurality of the partially shaped abrasive particles;
wherein each of the plurality of partially shaped abrasive particles comprise:
a precisely shaped portion, wherein the shaped portion has a polygonal shape;
an irregular portion coupled to a base of the shaped portion, wherein the shaped portion comprises -95% of the particle; and
wherein the plurality of partially shaped abrasive particles are attached to the backing, and
wherein a majority of the plurality of the partially shaped particles are positioned such that the irregular side faces the backing.

52. (Currently Amended) An abrasive article comprising:
a backing;
a plurality of the partially shaped abrasive particles;
wherein each of the plurality of partially shaped abrasive particles comprise:
a precisely shaped portion, wherein the shaped portion has a polygonal shape;
an irregular portion coupled to a base of the shaped portion, wherein the shaped portion -95% of the particle; and
wherein the plurality of partially shaped abrasive particles are attached to the backing, and
wherein a majority of the plurality of the partially shaped particles are positioned such that the irregular side faces the backing.

Reasons for Allowance
Claims 1-4, 7, 24, 25, 27, 28, 30, 42, 43 and 52-56 have been found allowable over the cited prior art of record and the relevant prior art discussed herein.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious all the cumulative limitations of independent claim 1 with particular attention to “wherein the shaped portion comprises 15%-95% of the particle” and “an irregular portion”; of independent claim 27 with particular attention to “an irregular portion coupled to a base of the shaped portion, wherein the shaped portion comprises 15%-95% of the particle”; and, of independent claim 52 with particular attention to “an irregular portion coupled to a base of the shaped portion, wherein the shaped portion 15%-95% of the particle”.
United States Patent No. 8,728,185 B2 to Adefris (hereinafter “Adefris”) teaches a partially shaped abrasive particle (See Abstract of Adefris) comprising: a precisely shaped portion (col. 3, ll. 25-27, 59-63; col. 3, l. 67 – col. 4, l. 3; col. 4, ll. 28-32; FIG. 1A of Adefris), wherein the shaped portion has a polygonal shape (col. 3, ll. 25-27, 59-63; col. 3, l. 67 – col. 4, l. 3; col. 4, ll. 28-32; FIG. 1A of Adefris), and wherein the shaped portion comprises a tetrahedron (col. 4, ll. 23-28 of Adefris), an irregular portion (col. 4, ll. 28-32 of Adefris); and wherein the irregular portion is coupled to a base of the shaped portion (col. 3, ll. 59-63; col. 3, l. 67 – col. 4, l. 3; col. 4, ll. 23-32 of Adefris), forming the partially shaped abrasive particle (col. 3, ll. 25-27, 59-63; col. 3, l. 67 – col. 4, l. 3; col. 4, ll. 23-32; FIG. 1A of Adefris).
United States Pre-Grant Patent Application Publication No. 2012/0227333 A1 to Adefris (hereinafter “Adefris II”) teaches a coated abrasive can include a substrate and a make coat overlying a surface of the substrate (par. [0101] of Adefris II).  Adefris II teaches the coated abrasive can further include abrasive particulate material (par. [0101] of Adefris II).  Adefris II teaches the abrasive particulate material can include a first type of shaped abrasive particle, a second type of abrasive particulate material in the form of diluent abrasive particles having a random shape, which may not necessarily be shaped abrasive particles (par. [0101] of Adefris II).  Adefris II teaches further the other type of abrasive particles can be diluent particles different than the shaped abrasive particles (par. [0105] of Adefris II).  For example, Adefris II teaches the abrasive particles can represent conventional, crushed abrasive grit having random shapes (par. [0101] of Adefris II).
United States Pre-Grant Patent Application Publication No. 2016/0177154 A1 to Josseaux et al. (hereinafter “Josseaux”) teaches an abrasive particle including a shaped abrasive particle including a body having a plurality of abrasive particles bonded to at least one surface of the body of the shaped abrasive particle (See Abstract of Josseaux).  In at least one embodiment, Josseaux teaches shaped abrasive particle can include a first major surface, a second major surface ( e.g., a bottom surface) opposite the first major surface, and a side surface extending between the first and second major surfaces (par. [0089]; FIG. 3 of Josseaux).  Josseaux teaches the plurality of abrasive particles can be bonded to any surface of the body, including for example, the first major surface of the body (par. [0089]; FIG. 3; the plurality of abrasive particles of Josseaux is equivalent to Applicant’s claim term “irregular portion”).  In at least one other embodiment, Josseaux teaches at least a portion of the abrasive particles of the plurality of abrasive particles can be at least partially embedded in at least one surface the body of the shaped abrasive particle (par. [0108] of Josseaux).  Josseaux teaches further the abrasive particles are embedded into the volume of the body of the shaped abrasive particle, and the plurality of abrasive particles have sharp and irregular corners (e.g., in the context of crushed and irregular shaped abrasive particles) protruding from the surface (par. [0108] of Josseaux).  In at least one embodiment, Josseaux teaches the plurality of abrasive particles can account for at least 1 wt % of a total weight of the abrasive particle, such as at least 2 wt%, at least 3 wt %, at least 4 wt %, at least 5 wt %, at least 6 wt %, at least 7 wt%, at least 8 wt %, at least 9 wt %, at least 10 wt %, at least about 20 wt%, at least about 30 wt%, at least about 40 wt%, or even at least about 50 wt% (par. [0092] of Josseaux).  Still, in a non-limiting embodiment, Josseaux teaches the plurality of abrasive particles can be not greater than about 80 wt%, such as not greater than about 60 wt %, not greater than about 40 wt %, not greater than  about 30 wt %, or even not greater than about 20 wt %, not greater than 10 wt %, not greater than 8 wt %, not greater than 6 wt %, not greater than 5 wt, or not greater than 4 wt % or even not greater than 3 wt % of a total weight of the abrasive particle (par. [0092] of Josseaux).  Josseaux teaches the plurality of abrasive particles may also facilitate improved retention of the  abrasive particles in certain bond matrix materials, including for example in the bonding layers of a coated abrasive or within the three-dimensional volume of a bond material within a bonded abrasive article (par. [0108] of Josseaux).  
United States Pre-Grant Patent Application Publication No. 2015/0089881 A1 to Stevenson et al. (hereinafter “Stevenson) teaches a method of forming a shaped abrasive particle includes having a body formed by an additive manufacturing process (See Abstract of Stevenson).  In at least one embodiment, Stevenson teaches may be formed to have a particular, desirable three-dimensional shape (par. [0091] of Stevenson).  For example, Stevenson teaches the body can have a three-dimensional shape such tetrahedron, irregular shaped contours, and a combination thereof (par. [0091] of Stevenson).  For instance, Stevenson teaches a plurality of portions may be deposited such that each of the portions can have a different cross-sectional shape with respect to each other (par. [0072] of Stevenson).  For example, in at least one embodiment, Stevenson teaches the first portion can be deposited with a first cross-sectional shape with respect to any two dimensions (e.g., length, width, and thickness) of the body of the first portion that can be different than a cross-sectional shape of the second portion with respect to any two dimensions ( e.g., length, width, thickness) defining the body of the second portion (par. [0072] of Stevenson).  In at least one other embodiment, Stevenson teaches the forming process can include depositing the first portion having a first volume that is different than a second volume associated with the second portion (par. [0114] of Stevenson).  For example, as illustrated in FIG. 1B, the first portion can have a first volume that is different than a volume of the second portion (par. [0114]; FIG. 1B of Stevenson).  More particularly, in certain instances, the first portion can have a first volume that can be greater than the second volume of the second portion (par. [0114] of Stevenson).  
Although neither Adefris nor Adefris II teach their respective abrasive particles comprise a specific percentage of the shaped portion of each particle (See disclosures of Adefris and Adefris II respectively), Josseaux teaches plurality of abrasive particles bonded to or embedded within the shaped abrasive particle is present in an amount by weight percent (par. [0092] of Josseaux) and Stevenson teaches the first portion can have a first volume that can be greater than the second volume of the second portion of the respective shaped abrasive particle (par. [0114] of Stevenson).
However, when attempting to render equivalent the plurality of abrasive particles bonded to or embedded within per Josseaux’s teachings to Applicant’s claim term “an irregular portion”, a person having ordinary skill in the art before the effective filing date of the present application would be required to either bond or embed said plurality of abrasive particles to the base of the shaped abrasive particle according to the claimed structural features of Applicant’s independent claim 1.  In contrast, Josseaux teaches the shaped abrasive particle, not the plurality of abrasive particles, form the base of the intended composite shaped abrasive particle (par. [0115]; FIG. 5 of Josseaux), rather than teaching or suggesting the shaped abrasive particle includes a base to which the plurality of abrasive particles are bonded or embedded.  Consequently, a person having ordinary skill in the art before the effective filing date of the present application would be required further to identify a major surface of Josseaux’s shaped abrasive particle as a base prior to constructing via deposition processes such as blasting, projecting, pressing, gravity coating, molding, stamping, and a combination thereof (par. [0075]; Josseaux teaches said deposition processes are suitable for attaching the plurality of abrasive particles to the shaped abrasive particle) Applicant’s claimed “irregular portion” using the plurality of abrasive particles taught by Josseaux.
And, the respective first and second portions of the body of the shaped abrasive particle of Stevenson can exhibit and possess more than one three-dimensional shape, such as tetrahedron and irregular shaped contours, that are joined together (pars. [0072], [0091] of Stevenson).  However, Applicant’s specification as originally filed at paragraph [0022] discloses the term “irregular portion” means “non-shaped (irregular)” within the context of Applicant’s specific meaning of the term “partially shaped abrasive particle”.  As Stevenson teaches the various three-dimensional shapes include “irregular shaped contours”, the “irregular shaped contours” of Stevenson are not the same as the term “non-shaped (irregular)” according to Applicant’s defined meaning.  Even though the “shaped contours” of Stevenson are ‘irregular’, said “irregular shaped contours” of Stevenson in fact exhibit and possess a ‘shape’, rather than actually being “non-shaped (irregular)” according to Applicant’s defined meaning.
In addition, Adefris also teaches the first and second major surfaces of the intersecting plate shaped abrasive particles can comprise an irregular, repeatable shape (col. 4, ll. 28-32 of Adefris), which also is not the same as the term “non-shaped (irregular)” according to Applicant’s defined meaning.
For all these reasons, there is no obvious reason to modify the teachings of any one of Adefris, Josseaux or Stevenson using the teachings of any one or more of Adefris, Adefris II, Josseaux or Stevenson and teach “wherein the shaped portion comprises 15%-95% of the particle” and “an irregular portion” according to Applicant’s independent claim 1 or “an irregular portion coupled to a base of the shaped portion, wherein the shaped portion comprises 15%-95% of the particle” according to Applicant’s independent claim 27 or  “an irregular portion coupled to a base of the shaped portion, wherein the shaped portion 15%-95% of the particle” according to Applicant’s independent claim 52.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ross J. Christie/
Assistant Examiner, Work Group 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731